DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/325,743 application filed on 02/15/2019.
Claims 38-58 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 recites the limitation "the thermally conducting surface of the photovoltaic device" in line 9 and “the thermally conducting surface of the electrochemical device” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The term "wide range" in claim 40 is a relative term which renders the claim indefinite.  The term "wide range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the metes and bounds of the reactant flow rates that would constitute “a wide range of reactant flow rates”.  Likewise, it is unclear as to the metes and bounds of the gas flow rates that would constitute “a wide range of gas flow rates”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-43 and 46 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deng et al. (US 2005/0205128).
Addressing claim 38, Deng discloses photo-electrochemical device (figs. 1a-2, especially fig. 2) for production of a gas, liquid or solid (generation of oxygen and hydrogen, [0003]) using concentrated electromagnetic irradiation (the limitation “using concentrated electromagnetic irradiation” is drawn to the intended use of the photo-electrochemical device that does not structurally differentiate the claimed photo-electrochemical device from that of the prior art because the photo-electrochemical device of Deng generates gas from electromagnetic irradiation; therefore, the photo-electrochemical device of Deng is structurally capable of producing the gas using concentrated electromagnetic irradiation as well), said device comprising:
	a photovoltaic device (PV) 65 comprising single or multiple junctions (figs. 3a-3b show multiple junctions photovoltaic device) and configured to generate charge carriers from the concentrated electromagnetic irradiation (the limitation is drawn to the function of the PV that does not structurally differentiate the claimed PV from that of the prior art since the PV of Deng is structurally capable of generating charge carriers from the concentrated electromagnetic irradiation); and
	an electrochemical device (membrane electrode assembly MEA 70-72, [0063]) configured to carryout electrolysis of a reactant (water is the claimed reactant, [0066]);
wherein the reactant (water) and electrolyte (solid polymer electrolyte 71, [0065]) are two separate entities (fig. 2) and the photovoltaic device (PV) contacts the electrochemical (EC) at a solid interface 68 to form an integrated photo-electrochemical device (fig. 2); and further includes at least one reactant channel or a plurality of reactant channels (the channels formed by the materials 68 shown in fig. 2 for conducting water correspond to the claimed a plurality of reactant channels) fluidically extending between the thermally conducting surface 67 of the photovoltaic device (PV) and the thermally conducting surface 70 of the electrochemical device (EC) to transfer heat energy (the electrodes of the PV and EC and the reactant are made of materials that are thermally conductive; therefore, collectively they are structurally capable of performing the heat transfer function of current claim) and the reactant from the photovoltaic device (PV) to the electrochemical device (EC) (fig. 2).

Addressing claim 39, fig. 2 shows the plurality of reactant channels are located beneath the photovoltaic device.

Addressing claim 40, fig. 5 discloses at least one reactant inlet 28’ and 29’ in fluid connection with the plurality of reactant channels (fig. 2 above) to permit a wide range of reactant flow rates in the device (the inlets and reactant channels of Deng are structurally capable of allowing reactant with certain flow rates that correspond to the claimed “wide range of reactant flow rates” since the claimed does not define the flow rates that constitute the claimed “wide range of reactant flow rates”), and further including one reactant outlet or at least two reactant outlets 28 and 29 to permit a wide range of gas flow rates (fig. 5 and paragraph [0074] discloses the outlets 28 and 29 are for extracting the generated gas; therefore, the outlets of Deng are structurally capable of permitting gas flow rates that constitute the claimed “a wide range of gas flow rates” because the claimed does not define the gas flow rates that constitute the claimed “wide range of gas flow rates”).

Addressing claim 41, figs. 1a-2 of Deng show that the electrochemically active planar area of the electrochemical device is slightly smaller than the photoactive planar area of the photovoltaic device; therefore, the ratio of the electrochemically active planar area to the photoactive planar area falls within the claimed range of 0.01 to 13.  With regard to the limitation “a working electromagnetic irradiation concentration C having a value in the range of C= 1 to 1200, the working electromagnetic irradiation concentration C being defined as the ratio of electromagnetic irradiation power input on a concentrator surface to the electromagnetic irradiation power received on a surface of the photovoltaic device (PV)” does not structurally differentiate the claimed photo-electrochemical device because the limitation is drawn to the structure of the concentrator that is not positively recited as part of the photo-electrochemical device.  

Addressing claim 42, fig. 2 of Deng discloses a cooling channel assembly plate (the upper portion of the plate 68 along with the associated channels adjacent the lower surface 67 of the PV), an anodic flow plate (the lower portion of the plate 68 along with the associated channels adjacent the upper surface of the layer 70 of the EC) and a cathodic flow plate 74, wherein the cooling channel assembly plate of the PV includes X number of channels (fig. 2) and the electrochemical device EC includes NX number of channels (the channels of the lower portion of the plate 68 adjacent the upper surface of the layer 70 corresponds to the number of the channels on the upper portion of the plate 68) with N being 1 and X is a non-zero whole number.

Addressing claim 43, Deng discloses the electrochemical device (EC) includes a solid electrolyte or membrane or a membrane electrode assembly MEA [0021], comprising of a membrane coated with catalysts anode and cathode [0023], sandwiched between gas diffusion layers and flow plates anodic flow plate and cathodic flow plate [0023].

Addressing claim 46, Deng discloses the device comprises n-p-anodic-cathodic configuration because the layer 23 of the photovoltaic cell closest to the electrochemical device is a p-type layer [0071] and at least one channel 68 is fluidically in contact with the p-side of the photovoltaic device, via the intervening conducting layers 6 and 7, and fluidically extends to an anodic chamber located between the p-side of the PV and the anode 70 of the EC (figs. 2-3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2005/0205128) in view of Yoshida et al. (US 2013/0068296).
Addressing claims 44-45, Deng is silent regarding the limitation of current claims.

Yoshida discloses a photo-electrochemical device comprising a photovoltaic device and an electrochemical device similarly to that of Deng (fig. 13). The photo-electrochemical device further includes a mechanical or electronic switch (changeover part) configured to prevent charge carrier flow from the photovoltaic device to the electrochemical device cathode catalyst (fig. 13 shows the various switch of the changeover part that are structurally capable of preventing the charge carrier generated at the photovoltaic device from being supplied to the electrodes of the electrochemical device, which includes the claimed cathode catalyst).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Deng with the changeover part disclosed by Yoshida in order to control the utility of the power generated by the photovoltaic cell to either power an external circuit or power the electrolytic process (Yoshida, [0166, 0189]).

Claims 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2005/0205128) in view of Lengeling (WO 2005/116299 with provided machine English translation).
Addressing claims 47-48, Deng discloses the photo-electrochemical device of claim 38 as discussed above.  Deng is silent regarding an electromagnetic irradiation concentrator system configured to focus or concentrate electromagnetic irradiation on the photo-electrochemical device.

Lengeling discloses a photo-electrochemical system including a photo-chemical device (1+2) and an electromagnetic irradiation concentrator system 4 configured to focus or concentrate electromagnetic irradiation on the photo-electrochemical device (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Deng with the parabolic mirror of Lengeling in order concentrating the electromagnetic irradiation onto the photo-electrochemical device (Lengeling, fig. 1a).

Claims 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2005/0205128) in view of Lengeling (WO 2005/116299) as applied to claims 47-48 above, and further in view of as applied to claims 47-48 above, and further in view of Ammar (US 2009/0223555).
Addressing claim 49, Deng is silent regarding a flux homogenizer in the claimed manner.

Ammar discloses a photovoltaic system comprises a flux homogenizer 85 made up of optical mirrors to homogenize the flux incident on the device (figs. 4D-4E, [0109]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photo-electrochemical system of Deng with the flux homogenizer disclosed by Ammar in order to create more uniform intensity at the photovoltaic cells and to increase the sun tracking angular error tolerance (Ammar, [0109]).

Addressing claim 50, Ammar further discloses at least one channel for located around the homogenizer (fig. 11) to collect waste heat [0129-0132].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photo-electrochemical system of Deng with the channel located around the homogenizer disclosed by Ammar in order to improve the efficiency of the photovoltaic cells by conducting heat away from the photovoltaic cell.  Furthermore, one would have found it obvious to modify the system of Deng in view of Ammar by conducting the water from the outlet of the channel located around the homogenizer to the water channels of the photo-electrochemical device for flushing out the generated gas and providing the water reactant to the electrochemical device for gas generation.  The transferring of the water from the outlet of the channel located around the homogenizer as disclosed by Ammar to the photo-electrochemical device of Deng effectively transfers the collected heat to the photo-electrochemical device as claimed.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2005/0205128) in view of Lengeling (WO 2005/116299) as applied to claims 47-48 above, and further in view of Hines et al. (US 2009/0179139).
Addressing claim 51, Deng and Lengeling are silent regarding the limitation of current claim.

Hines discloses a photovoltaic system comprising redirecting incoming irradiation to a solar module 104 via a parabolic reflector 102 like that of Lengeling (fig. 1).  The system of Hines include a self-tracking system configured to determine changes in the concentrated incident irradiation intensity on the photovoltaic module (paragraph [0020] discloses the orientation processor 108 along with the positioning system 106 as the claimed self-tracking system configured to determine changes in the current generated by the photovoltaic module 104, which corresponds to the changes in the concentrated incident irradiation intensity on the photovoltaic module) and to displace at least one element of the concentrator system to optimize or increase the concentrated incident irradiation intensity on the photovoltaic module [0020].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photo-electrochemical system of Deng in view of Lengeling with the self-tracking system disclosed by Hines in order to reorienting the photo-electrochemical system to maximize the collection of incident radiation (Hines, [0020]).

Claims 52 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2005/0205128) in view of Lengeling (WO 2005/116299) as applied to claims 47-48 above, and further in view of Aguglia (US 2004/0025931).
Addressing claim 52, Deng and Lengeling are silent regarding the limitation of current claim.

Aguglia discloses a controlling unit (regulation means 914 along with temperature sensors, fig. 9) configured to determine, modify and set an optimized mass flow velocity or rate of the water into the channel underneath the photovoltaic cells based on a measured values of operating parameters (temperature) of the photovoltaic cell [0051].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Deng with the controlling unit disclosed by Aguglia in order to determine, modify and set an optimized mass flow velocity or rate of the water underneath the photovoltaic cell of the photo-electrochemical system in order to optimize the efficiency of the photovoltaic cell of the photo-electrochemical system (Aguglia, [0051]).

Addressing claim 57, Aguglia disclose a regulation means for adjusting the flow rate of the fluid, which is the structural equivalence to the claimed flow rate controller [0051].  Aguglia also discloses in paragraph [0044] the photogenerated current is measured and calculated, which correspond to the claimed calculator configured to determine a maximum power point value or an operating voltage value at a maximum current point.  Therefore, the disclosure of Aguglia satisfies the limitation of current claim.

Addressing claim 58, Aguglia discloses in paragraph [0044] that a cooler photovoltaic module is capable of generating more photogenerated current when exposed to the same amount of irradiation compared to that at a higher temperature; therefore, the desired photogenerated current is the equivalence to the claimed maximum power point value of the photo-electrochemical device.  Aguglia also discloses in paragraph [0051] that the fluid regulation means or the claimed controlling unit is used to adjust the flow-rate of the fluid to maintain the photovoltaic cell at the desired operating temperature; in other words, it is implicitly disclosed that the flow rate of the fluid is increased in order to facilitate more cooling of the photovoltaic cell.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the system of Deng in view of Aguglia by increasing the water flow rate or velocity over time to maintain the photogenerated current of the photovoltaic cell at a predetermined optimal constant value over a predetermined time duration.

Allowable Subject Matter
Claims 53-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/12/2021